NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANDREW SEARCY, JR.,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0n,dent.
2012~3033
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. ATO752110243-I-1.
ANDREW SEARCY, JR.,
Petitioner,
V.
DEPARTMENT OF AGRICULTURE,
Resp0nden,t.
2012-3054

SEARCY V. MSPB
2
Petition for review of the Merit Syste1ns Protection
Board in case no. AT432410{)356-B-1
ON MOTION
ORDER
The Depart1nent of Agriculture moves without opposi-
tion for a 14-day extension of time, until February 6,
2012, to file a response to Andrew Searcy, Jr.’s motions to
consolidate and for declaratory judgment and injunctive
relief
Upon consideration thereof,
iT IS ORDERED TI'IAT2
The motion is granted
FEB 02 2012
Date
cc: AndreW Searcy, Jr.
Ca1vin Morrow, Esq.
Dawn E. Goodman, Esq.
s19
§
FOR THE CoURT
/s/ Jan Horbal__\[
J an Horbaly
Clerk
FlLED
u.s. count oF APPEALs ron
THEFEnEaALccRcu1T
FEB 02 2012
JAN HDRBALY
CLEHK